OPINION — AG — ** COMMERCIAL TRUCK LICENSE — UNLAWFUL GRANT OF TAX EXEMPTION ** (1) 47 Ohio St. 22.5 [47-22.5](K) AND 47 Ohio St. 22.6 [47-22.6] [47-22.6], WHICH SET THE PRICE OF PICKUP TRUCK TAGS AT A COMPARATIVELY LOW RATE NOT IN ANY WAY TIED TO THE ACTUAL VALUE OF THE VEHICLE, DO NOT CONSTITUTE AN UNLAWFUL GRANT TO TAX EXEMPTION BY THE LEGISLATURE. (2) WHETHER THE CLASSIFICATION SCHEME FOR THE LICENSING OF PICKUP TRUCKS IS CONSISTENT WITH THE EQUAL PROTECTION CLAUSE OF THEFOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION AND WITH ARTICLE X, SECTION 5 OF THE OKLAHOMA CONSTITUTION, REQUIRING TAXES TO BE UNIFORM UPON THE SAME CLASS OF SUBJECTS, CANNOT BE ANSWERED AS A MATTER OF LAW IN THIS OPINION. THE CLASSIFICATION SCHEME ADOPTED BY THE LEGISLATURE IS ENTITLED TO A PRESUMPTION OF CONSTITUTIONALITY; THE BURDEN IS ON THE PARTY CHALLENGING THE CLASSIFICATION TO SHOW THAT IT LACKS A RATIONAL BASIS. (REVENUE AND TAXATION, LICENSE, TAGS, REGISTRATION, FEES) CITE: 47 Ohio St. 22.5 [47-22.5](1), 47 Ohio St. 226 [47-226] [47-226], 47 Ohio St. 22.10 [47-22.10], ARTICLE V, SECTION 50, ARTICLE X, SECTION 5, ARTICLE X, SECTION 22 (JIMMY D. GIVENS)